DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
2.  The amendment, filed 07/15/22, has been entered. 

3.  Claims 1-6, 8-16, 19-20, and 24-25 are pending. Claims 7, 17-18, and 21-23 are cancelled. Claims 9-12 are amended. Claims 1-6, 8, 13-16, and 24-25 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/24/22. Claims 9-12 and 20-21 are under examination.

Withdrawal of Objections/Rejections
4.  The following are withdrawn from the Office Action, filed 04/15/22:
The objection to claim 10, found on page 2 at paragraph 5, is withdrawn in light of Applicant’s amendments thereto.

The rejection of claims 9-12 and 19-21 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AlA), first paragraph, as failing to comply with the written description requirement, found on page 6 at paragraph 10, is withdrawn in light of Applicant’s amendments thereto.

The rejection of claims 9-12 and 19-21 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second paragraph, as being indefinite, found on page 8 at paragraph 12, is withdrawn in light of Applicant’s amendments thereto; however, see new 112(b) rejection below.

The rejection of claims 10 and 21 under 35 U.S.C. 112(d) or pre-AlA 35 U.S.C. 112, 4th paragraph, as being of improper dependent form, found on page 9 at paragraph 14, is withdrawn in light of Applicant’s amendments thereto.

The rejection of claims 9-12 and 19-21 under 35 U.S.C. 102(a)(1) as being anticipated by Doucette-Stamm et al. 2007 (US 2007/0009903), found on page 11 at paragraph 17, is withdrawn in light of Applicant’s amendments thereto.


Maintained Rejection: Claim Rejections - 35 USC § 101
5. 35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


6. Claims 9-12 and 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (e.g. nature-based product) without significantly more. 
The claims recite a “...set of peptides” which encompasses fragments of naturally occurring protein sequences (e.g. see specification, pages 14-15).
This judicial exception is not integrated into a practical application because the naturally occurring peptides are not markedly different from their naturally occurring counterparts, in their natural state because they are not modified in any way. Therefore, although the product claims are directed to a statutory category (i.e. Step 1 is yes), they are also directed to a judicial exception (i.e. nature-based products; Step 2A prong 1 is yes) that is not integrated into a practical application (i.e. Step 2A, prong 2 is no).  
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional required elements in claims 9-12 or 20.  Newly amended claim 19 now recites an additional element of “a protease”, but it is merely a component within a kit (i.e. an aggregation of items) and there is no indication that the protease changes any structural or functional features of the judicial exception per se (i.e. the naturally occurring sequence of amino acids is still the same and the protease is not even required to be in the same container).  Consequently, the additional element(s) do not make the judicial exception eligible for patent protection (Step 2B is no).
Therefore, based upon consideration of all of the relevant factors with respect to the claim as a whole, the claims are held to claim a law of nature and natural products, and are consequently rejected as ineligible subject matter under 35 U.S.C. 101.  

Applicant’s Arguments
7. Applicant argues Claim 9 is amended to recite a non-naturally occurring set of peptides comprising 2-50 different peptides, wherein at least two peptides of the 2-50 different peptides consist of an amino acid sequence selected from one of the recited groups; Claim 11 is amended herein to recite an isolated, non-naturally occurring peptide having an amino acid sequence consisting of one of SEQ ID NOs:1-71. Applicant respectfully submits that Claims 9-12 and 19-20 are not directed to nature-based products.

Response to Arguments
8.  Applicant’s arguments have been fully considered but are not persuasive.
	The Office disagrees that the amendments are sufficient to withdrawn the rejection because merely adding the adjective “...non-naturally occurring” does not negate that the claimed sequences of amino acids are identical to naturally occurring sequences as evidenced by the alignments already provides along with other alignments comparing fragments to whole genome sequencing of Staphylococcus aureus.  
For example:
SEQ ID NO: 10

    PNG
    media_image1.png
    482
    788
    media_image1.png
    Greyscale

SEQ ID NO: 11

    PNG
    media_image2.png
    176
    765
    media_image2.png
    Greyscale


SEQ ID NO: 13

    PNG
    media_image3.png
    179
    763
    media_image3.png
    Greyscale

SEQ ID NO: 14

    PNG
    media_image4.png
    191
    763
    media_image4.png
    Greyscale

Therefore, it remains the Office’s position that the claimed peptides are not markedly different from their naturally occurring counterparts because the amino acid sequences are identical to what occurs naturally and thus the claimed peptides are nature-based products (i.e. a judicial exception).  Further, the specification:

    PNG
    media_image5.png
    215
    1044
    media_image5.png
    Greyscale

Provides additional support that the sequences are naturally occurring.  It is noted that, limiting the amino acid sequences to smaller fragments (i.e. based on “consisting of” language) and/or adding “isolated” is analogous to claiming a cut flower (i.e. a part) of a new plant (i.e. the whole) discovered in the wild, which is also not eligible subject matter; see MPEP 2106.04(b). Thus, these arguments are not persuasive because the claimed amino acid sequences are not markedly different from their naturally occurring counterparts; are not integrated into a practical application; and do not include additional elements that are sufficient to amount to significantly more than the judicial exception, as set forth above. Therefore, all of Applicant’s arguments have been considered but were not deemed persuasive; accordingly, the rejection is maintained for reasons of record.

Conclusion
9. No claims are allowed.

10. THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

11. A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

12.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY MAILLE LYONS whose telephone number is (571)272-2966.  The examiner can normally be reached on Monday-Friday 8 am to 5 pm EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http: //www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on (571)-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

13.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARY MAILLE LYONS/Examiner, Art Unit 1645                                                                                                                                                                                                        
September 27, 2022